Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ADVISORY ACTION
The claim amendments have been considered but raise new issues under 112 1st paragraph. 	
Proposed amended Claim 21 recites a thickness of the metallic based bond coat layer is 3-12 mils, however as noted in the final rejection on page 3, first paragraph, the thickness of 3-12 mils for the metallic based bond coat layer is only supported for non graded embodiments and claim 12 is drawn to a graded embodiment, which supports a thickness of 2.5-10 mils. ([0041] of the instant specification). 
Proposed amended Claim 22 recites a thickness of the top layer is 5.5-22 mils, however as noted in the final rejection on page 3, last paragraph, the thickness of 5.5-22 mils for the top layer is only supported for non graded embodiments and claim 12 is drawn to a graded embodiment, which supports a thickness of the top layer of 4.5-18 mils. 
Proposed amended Claim 23 recites a thickness of the intermediate layer is 1-3 mils, however as noted in the final rejection on page 3, middle paragraphs, the thickness of 1-3 mils for the intermediate layer is only supported for non graded embodiments and claim 12 is drawn to a graded embodiment, which supports a thickness of the intermediate layer of 1-4 mils. 


Art Rejections
In regards to the rejections over the prior art, applicant argues that Ma teaches a graded abradable layer. Applicant further argues that the intermediate layer and the abradable material are the same. 
In response, However, note that while Ma et al. do not disclose all the features of the present claimed invention, Ma et al. is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely Ma et al. teach a continuously graded layer can be applied for further improving coating adhesion. A continuous change in coating composition and density will provide a better CTE match at the interface of the underlayer and the graded layer as well as between the interface of the abradable layer and interlayer. As a result, the coating adhesion at the interfaces can be enhanced effectively. Thermal spray processes are developed to continuously apply the graded coating and abradable coating. Meanwhile, the thermal management method described herein can be applied to prevent cracking during the process, and in combination with the primary reference, discloses the presently claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply a continuously graded layer, which starts with a bond coat material, transitions to an interlayer, and then compositionally transitions in to a top coat abradable layer; or to provide composition gradients between the three layer system of Strock et al., in order to provide a gradual transition between materials, to minimize the difference in CTE’S 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C LANGMAN whose telephone number is (571)272-4811. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUMERA SHEIKH can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





JCL/JONATHAN C LANGMAN/Primary Examiner, Art Unit 1784